Citation Nr: 1241957	
Decision Date: 12/07/12    Archive Date: 12/13/12

DOCKET NO.  03-24 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois


THE ISSUE

Entitlement to an extraschedular rating for a right eye disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran had active service from August 1969 to May 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2002 rating decision of the Chicago RO.

The Veteran's claim was previously remanded in April 2007, September 2008, July 2009, and January and July 2011.  The Board bifurcated and denied an increased schedular rating in July 2011.  The Veteran did not appeal that decision and it is now final.

The Veteran participated in a videoconference hearing with the undersigned Veterans Law Judge in February 2007.  A transcript is of record. 

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  


FINDING OF FACT

The evidence of record demonstrates that the Veteran's right eye disability picture cannot be characterized as an exceptional case so as to render the schedular evaluation inadequate.


CONCLUSION OF LAW

The criteria for an extraschedular evaluation for service-connected residuals of a right eye disability under 38 C.F.R. § 3.321(b)(1) have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.321(b)(1) (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folders.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Entitlement to Extraschedular Evaluation under 38 C.F.R. § 3.321(b)

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the VA Schedule for Rating Disabilities (Rating Schedule) is sufficient to compensate a veteran for the effects of his or her disability on occupational and social functioning.  See 38 C.F.R. §§ 4.20, 4.27 (2011).  Because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances and symptomatology, but nevertheless would still be adequate to address the average impairment in earning capacity caused by a disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2011). 

The Board remanded this case for referral for extraschedular consideration in July 2011.  The Board reviewed the record under the test announced in Thun v. Peake, 22 Vet.App. 111 (2008).  The Board's previous findings were only a threshold determination for referral.  See 38 C.F.R. § 3.321(b).  The Board emphasizes that the Board's findings that referral was warranted are not tantamount to findings that an extraschedular rating is appropriate and should be assigned.  See Anderson v. Shinseki, 22 Vet.App. 423, 426 (2009).  The case was referred to the Director of the Compensation Service pursuant to the July 2011 remand.  The Director provided a September 12, 2012, decision that concluded that an extraschedular rating was not warranted.

The Board reviews all of the determinations made by the Secretary as to benefits.  See Anderson.  The propriety of an extraschedular rating is determined by application of a three part test.  See Thun.  These three steps are as follows: 

Step 1- The Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id.  If the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then the Board must address step two. 

Step 2- The Board must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those identified by the regulation as "governing norms," including "marked interference with employment" or "frequent periods of hospitalization."  

Step 3- If the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the Veteran's disability picture warrants the assignment of an extraschedular rating. 

See Thun.  The Board remanded in July 2011 to refer the case to the Director of the Compensation Service for a determination of whether the Veteran's disability picture warrants the assignment of an extraschedular rating.  The Director issued a September 2012 decision that such a rating was not warranted.  The Board notes that the opinion failed to address the allegations of employment interference in any meaningful way.  The Veteran was simply noted to be employed.  The Director's decision is not tantamount to a VA examination or medical opinion, the inadequacy of which must be addressed by a medical expert.  The Director's decision is an adjudicative action, similar to a rating decision issued by a RO.  Any inadequacy is addressed on appeal by the Board.  Remand is not warranted to resolve the questions in this case.  

In this case, the Veteran's eye condition has been identified as "loss of sight in right eye secondary to diabetes mellitus" and rated under diagnostic code 6079, which pertains to a specific level of visual impairment.  The actual medical condition underlying the visual impairment is fungal keratitis, status post penetrating keratoplasty of the right eye, which was found secondary to service-connected diabetes mellitus.  

The Board looks first to the Veteran's account of his own experience.  His August 2003 Form 9 indicates that he worked as a farmer and that when he plants, the rows crowd each other one way and are wider apart going the other direction.  His depth perception was off.  He stated that it was difficult to center a wagon or truck load from a combine.  The Veteran reported that when things pass in front of his left eye, everything becomes fuzzy for a few seconds.  During the Veteran's February 2007 hearing, he testified to significant vision problems that impacted his employment as a farmer.  He testified to having halos, starbursts, blurred vision, and difficulty with depth perception.  He stated that he is unable to plant seeds/plants in a straight row, and this yields less crops.  He advised that his vision impairment is most apparent when he is moving, and has difficulty with driving.  The Veteran's December 2001 claim, May 2003 Notice of Disagreement and an April 2009 Form 9 did not describe his symptoms.  

The Board has also reviewed the medical evidence of record.  The Veteran was evaluated initially at a March 2002 VA examination.  No impact on employment, hospitalizations or unusual symptoms was listed in the report.

The Veteran has been seen by the VA optometry service repeatedly.  Treatment notes from 2002 through 2007 show that the Veteran reported his history of infection but only had difficulty with visual acuity.  There are no descriptions of additional visual impairment symptoms, the impact of his impairment on his employment or any hospitalizations.  

A February 2008 VA examination report included findings of decreased depth perception (stereopsis), abnormal tracking, and glare, which, according to the examination, have an adverse impact on the Veteran's ability to work at his job as a farmer.  Visual acuity testing revealed corrected distance vision of 20/30- in the right eye (slow from 20/50), and 20/20 vision in the left eye.  The examiner concluded, in essence, that although the Veteran was able to compensate, he was slowed down as a result of his symptoms, and was at an increased risk of accident, due to the lack of stereopsis. 

In September 2010, the Veteran underwent another VA examination of the eyes.  He advised that his right eye vision blurred since a corneal infection and transplant-even with glasses.  The Veteran uses daily drops in the right eye to prevent transplant rejection.  He reported glare problems and ghost-like images.  He described his symptoms as like looking though a glass of water.  The Veteran endorsed more difficulty seeing in dim light or nighttime, such as in his barn or basement.  He related difficulty following moving objects as they blur when they move across his line of sight from the right to the left.  The examiner noted that the Veteran is able to work in his farming profession, but has to be careful and work more slowly.  The Veteran denied accidents due to his vision, but reported difficulty reading small print, impacted depth perception/judging distances, difficulty centering objects such as planting a row of seeds and checking the wall and fence, and difficulty with night vision. 

Physical examination revealed full confrontation fields in both eyes, and essentially full Goldmann ocular testing.  His right pupil was slightly larger in his right eye (3 mm) versus his left eye (2mm).  Extraocular muscle testing revealed full movement without palsy, restriction, pain, or diplopia.  There was no nystagmus, but there was orthophoria at distance vision and slight exophoria at near vision.  In terms of stereopsis, there was 400 seconds of arc.  Visual acuity testing revealed corrected distance acuity of 20/40 in the right eye, and 20/20 in the left eye.  Corrected near acuity was 20/40 in the right eye, and 20/20 in the left eye.  The left eye revealed mild inferior superficial punctuate keratitis and mild arcus senilis.  There were mild nuclear sclerotic cataracts in both eyes.  The examiner ultimately diagnosed penetrating keratoplasty of the right eye with corneal transplant in 1996, and current, persistent visual problems in the right eye.  These problems include mildly decreased best corrected vision in the right eye, likely due to residual or irregular astigmatism since the corneal transplant.  He was also noted to have decreased stereopsis (depth perception at near) that was most likely due to the difference in corrected visual acuity between the two eyes, and glare, ghosting of images, and blurred vision while tracking an object.  He also has mild nuclear sclerotic cataracts of equal degree in both eyes, causing difficulty tolerating glare. 

The examiner noted that it is difficult to determine the impairment on the Veteran's ability to function as a farmer due to his right eye disability.  The examiner noted that environmental factors such as working conditions, lighting levels, temperature, and humidity could all impact his visual functioning, but there are very few tasks that would be impossible for the Veteran to perform due to his ocular condition.  Also, the examiner noted the Veteran had no legal restrictions in operating a motor vehicle due to the vision impairment in his right eye.  The examiner opined that due to the Veteran's reduced depth perception, he would be required to take extra time, care, and concentration when working with equipment, including power tools, to ensure safety and accuracy. 

The Veteran obtained March 2002 letters from private doctors which are not responsive to the above steps regarding extraschedular ratings.

Review of the claims file reveals some other, relevant personal details.  The Veteran's wife died in August 2005, yet he continues to live and work independently.  He also participates in his own medical care, scheduling and appearing for appointments, without entries of being a hazard to himself or others during eye examinations.  There has been no mention that the impairment could or should result in a rescission of his driver's license.  These facts would have reasonably been recorded by the treatment providers if the Veteran had in fact impairment to such a level.  See generally Fed. R. Evid. 803 (7) (the absence of an entry in a record may be evidence against the existence of the claimed fact it such a fact would ordinarily been recorded).

The schedular criteria for rating disorders of the eye include visual acuity impairment, visual field restriction and muscle function impairments.  See 38 C.F.R. § 4.84a.  The ratings schedule does not anticipate lack of depth perception, glare, ghosting, tracking problems or impaired night vision.  The Board finds that the schedular criteria do not reasonably anticipate the symptoms present in this case.

The Veteran's right eye disability picture does not exhibit other related exceptional factors such as those identified by the regulation as "governing norms," including "marked interference with employment" or "frequent periods of hospitalization."  The Veteran does not allege and the evidence does not suggest that he has had hospitalizations during the period on appeal for the right eye disability.  The Veteran's allegations of interference with employment are those described above, that he is unable to plant seeds/plants in a straight row, that he must move more slowly and that he is at an increased accident risk.  The Board notes that, in and of itself, accident risk is not actual interference.  The Veteran compensates for the risk by moving more slowly, lowering his productivity; this is the component of impacted employment for consideration here.  

The Board has also considered the fact that the service-connected visual impairment is restricted to the right eye.  As discussed in the July 2011 decision, the Veteran's left eye is deemed normal for schedular rating purposes.  Impairment in a non-service-connected eye may result in an increased rating when severe enough.  See, e.g., 38 C.F.R. § 3.383(a) (2012).  That is not the case here.  The other eye supports his visual function, limiting the extent to which the right eye may impair him.  Furthermore, the September 2010 VA examination report suggests that the depth perception impairment is an anticipated consequence of a unilateral eye disorder.  That being the case, the Board notes that the ratings schedule is structured to rate the eyes independently based on visual acuity, even on a unilateral basis.  See 38 C.F.R. §§ 4.75-4.79 (2012).  Where the depth perception is an ordinary consequence of a unilateral eye disorder, the Board has difficulty concluding that the consequence is not compensated by the ratings schedule.  

In light of the foregoing, the Board finds that the preponderance of the evidence is against the claim.  The Veteran has not been hospitalized.  The Veteran is in receipt of a compensable rating for the right eye.  The Veteran's impairment is productive of some industrial loss which is anticipated by the ratings schedule and the 10 percent rating.  It cannot be said that his impairment is "marked" in degree, which, although a level less than total impairment, still indicates a rather significant level of impairment, which is not shown here.  He continues to perform all the tasks required of self-employment as a farmer.  He continues to live independently, drive, work, and interact with others unimpeded despite impaired depth perception, glare, ghosting of images, and blurred vision while tracking an object.  The Board finds that the Veteran's disability picture is not exceptional and does not exhibit related factors such as "marked interference with employment" or "frequent periods of hospitalization." 

Entitlement to a total disability rating based on individual unemployability (TDIU) is an alternative theory of all claims for a higher disability rating.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  TDIU may be raised explicitly by a claimant or inferred from the record.  An inferred claim for a TDIU is raised as part of an increased rating claim only when certain requirements are met.  Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009).  TDIU is raised by inference when: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  In the present appeal, the Veteran is employed.  He has indicated that his disability effects but not that it prevents his work as a farmer.  He has not argued and the evidence does not suggest that he is unemployable.  Thus, the Board concludes that the Roberson requirements are not met and that consideration of TDIU is not warranted.

As such, the Board finds that the preponderance of the evidence is against the Veteran's extraschedular rating claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

II. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claim for an extraschedular rating.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The initial rating appeal arises from a granted claim of service connection.  Compliance with the first Quartuccio element requires notice of the five service connection elements in initial ratings cases.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2006).  Prior to initial adjudication of the Veteran's claim, a February 2002 letter satisfied the duty to notify provisions, but not as to the notice of the degree of disability or effective date elements of service connection.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  Corrective notice was provided in March 2006.  Although this letter was not sent prior to initial adjudication of the Veteran's claim, this was not prejudicial to him, since he was subsequently provided adequate notice, he had years to respond with additional argument and evidence and the claim was readjudicated and an additional supplemental statement of the case (SSOC) was provided to the Veteran most recently in September 2012.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2012).

The RO provided the Veteran an appropriate VA examination most recently in September 2010.  The Veteran has not reported receiving any recent treatment specifically for this condition (other than at VA and the private treatment mentioned above, records of which are in the file), and there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorder since he was last examined.  38 C.F.R. § 3.327(a).  The examination report provides sufficient evidence to apply the ratings schedule and to determine that the schedular rating is adequate.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The 2010 VA examination report is thorough and supported by VA and private outpatient treatment records.  The examination in this case is adequate upon which to base a decision.

The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board has remanded this issue five times: in April 2007, September 2008, July 2009, January 2011 and July 2011.  The April 2007 remand was to obtain the Veteran's recent VA treatment records and provide him a new VA examination.  The September 2008 remand was to have the Appeals Management Center review the file for extraschedular consideration.  The July 2009 remand was to provide a missing supplemental statement of the case (SSOC) to the Veteran and, if that was not possible, to conduct the extraschedular review ordered in September 2008.  The January 2011 was, again, to have the file reviewed for extraschedular consideration.  The July 2011 remand ordered referral to the Director of the Compensation and Pension Service for an opinion as to an extraschedular rating.  The Veteran's VA treatment records were obtained.  Another VA examination was performed most recently in 2010.  The examination was adequate, as discussed above.  The claims file was sent to the Director of the Compensation and Pension Service for an extraschedular opinion, which was provided in September 2012.  That is discussed at greater length above.  The Board finds that the RO complied substantially with April 2007, September 2008, July 2009, January and July 2011 remand instructions.  Further remand for additional development of the prior remand instructions is not warranted.  See Stegall.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).







[Continued on next page]
ORDER

Entitlement to an extraschedular rating for a right eye disability is denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


